D          MOLOLAMKEN                                                                Jessica Ortiz
                                                                                     Mololamken LLP
                                                                                     430 Park Avenue
                                                                                     New York, NY 10022
                                                                                     T: 212.607.8165
                                                                                     F: 212.607.8161
                                                                                     jortiz@mololamken.com
                                                                                     www.mololamken.com


June 2, 2021
                                                          MEMO ENDORSED
BYCM/ECF

Honorable Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan
United StatesCourthouse
500 Pearl Street
New York, NY 10007-1312

          Re:     United States v. Jose Verra Velez, No. 19-cr-00570 (SHS)

Dear Judge Stein,

       I represent Mr. Velez in the above-captioned matter. Mr. Velez respectfully asks the
Court to modify his bail conditions so that he can attend a short event at his daughter's school on
Thursday, June 3. 1 Neither the government nor pretrial services objects to this request.

        As the Court is aware, Mr. Velez is currently out on bail. His ten-year-old daughter is
finishing fourth grade, and her class is hosting a heritage celebration day at which the children
will be presenting on their families' backgrounds. Parents are invited to attend.

       Due to safety precautions, the event will take place outdoors, and children will be socially
distanced and present sequentially. Mr. Velez's presence at the event would only be limited to
his daughter's slot, which is currently scheduled for between 10:20 AM and 10:40 AM. To
allow time for travel and potential delays and schedule adjustments, however, Mr. Velez
respectfully asks that theCourt modify his bail conditions so that he can plan to be at the school
between 9:00 AM and noon on Thursday June, 3.

          Thank you for your consideration of this matter.
                                                      Respectfully,

                                                          Isl Jessica Ortiz

                                                          Jessica Ortiz
cc: All counsel of record viaCM/ECF

1
 The John Y. Dater School is located at 35 School Str eet, Ramsey, NJ, 07446. Mr . Velez is currently on home
confinement in Ramsey, NJ.

    Defendant's request to modify his bail conditions as set forth above is granted.

    Dated: New York, New York
           June 2, 2021
